


110 HR 5251 IH: To suspend temporarily the duty on disperse blue

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5251
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Watt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on disperse blue
		  56.
	
	
		1.Disperse blue 56
			(a)In
			 generalHeading 9902.03.58 of
			 the Harmonized Tariff Schedule of the United States (relating to disperse blue
			 56) is amended by striking 12/31/2006 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
